
	

114 HRES 289 IH: Expressing the sense of the House of Representatives that gun violence is a public health issue and Congress should enact by the end of the 114th Congress comprehensive Federal legislation that protects the Second Amendment and keeps communities safe and healthy, including expanding enforceable background checks for all commercial gun sales, improving the mental health system in the United States, and making gun trafficking and straw purchasing a Federal crime.
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 289
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Lowenthal (for himself, Mr. Thompson of California, Ms. Esty, and Mrs. Capps) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that gun violence is a public health issue and
			 Congress should enact by the end of the 114th Congress comprehensive
			 Federal legislation that protects the Second Amendment and keeps
			 communities safe and healthy, including expanding enforceable background
			 checks for all commercial gun sales, improving the mental health system in
			 the United States, and making gun trafficking and straw purchasing a
			 Federal crime.
	
	
 That it is the sense of the House of Representatives that— (1)gun violence is a public health issue; and
 (2)Congress should enact by the end of the 114th Congress comprehensive Federal legislation that protects the Second Amendment and keeps communities safe and healthy, including expanding enforceable background checks for all commercial gun sales, improving the mental health system in the United States, and making gun trafficking and straw purchasing a Federal crime.
			
